DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Objections
Claims 9, 10, and 12 are objected to because of the following informalities: 
Claims 9, 10, and 12 state “the STA”, which does not have proper antecedent basis. Appropriate correction is required.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2016/0183172) in view of Jung et al. (U.S. Patent Application Publication No. 2016/0156392)

 	Referring to Claim 1, Lee et al. disclose a method for supporting dual connectivity performed by a station (STA) connected to a first access point (AP) and a second AP in a wireless local area network system (WLAN) (par 67, UE, multiple APs), 
However, Lee et al. do not disclose in the exact same embodiment second operating band for a second AP.
In the same field of endeavor, Jung et al. discloses second operating band for a second AP (par 100, neighbor AP, next channel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate second operating band for a second AP, as taught by Jung et al. in the method of Lee et al., for the purpose of enabling an STA to identify and perform wireless communication using resources amongst multiple access points (Jung et al., Abstract).
 	Referring to Claim 8, Lee et al. disclose a wireless terminal connected to a first access point (AP) and a second AP and supporting dual connectivity in a wireless local area network system (WLAN) (par 67 and 79, UE, multiple APs, WLAN), the wireless 
However, Lee et al. do not disclose in the exact same embodiment second operating band for a second AP.
In the same field of endeavor, Jung et al. discloses second operating band for a second AP (par 100, neighbor AP, next channel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate second operating band for a second AP, as taught by Jung et al. in the wireless terminal of Lee et al., for the purpose of enabling an STA to identify and perform wireless communication using resources amongst multiple access points (Jung et al., Abstract).
Claims 2 and 9 as applied to Claims 1 and 8 above, Lee et al. as modified disclose the method and wireless terminal, wherein the AP change request frame comprises information related to time when an operating band for the STA is changed from the first operating band to the second operating band based on the channel switch operation (par 93, offset).
 	Referring to Claims 3 and 10 as applied to Claims 1 and 8 above, Lee et al. as modified disclose the method and wireless terminal, wherein the AP change request frame comprises information related to a time period in which an uplink operation by the STA is allowed in the second operating band (Lee et al., par 93, when channel not busy, offset).  
 	Referring to Claims 4 and 11 as applied to Claims 1 and 8 above, Lee et al. as modified disclose the method and wireless terminal (Lee et al., par 80).
However, Lee et al. do not disclose in the exact same embodiment AP change request frame comprises an operating channel of second AP and address information related to second AP.
In the same field of endeavor, Jung et al. discloses AP change request frame comprises an operating channel of second AP (pars 100 and 201, channel information) and address information related to second AP (par 201, destination address).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AP change request frame comprises an operating channel of second AP and address information related to second AP, as taught by Jung et al. in the method and terminal of Lee et al., 
	Referring to Claims 6 and 13 as applied to Claims 1 and 8 above, Lee et al. as modified disclose the method and wireless terminal, wherein the AP change request frame is transmitted through a first primary channel preset within the first operating band, and the AP change response frame is received through the first primary channel (Lee et al., par 80, channel, request, response).  
 	Referring to Claims 7 and 14 as applied to Claims 1 and 8 above, Lee et al. as modified disclose the method and wireless terminal, wherein the uplink frame is transmitted through a second primary channel preset within the second operating band (Lee et al., pars 80 and 81, switched channel).  


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2016/0183172) in view of Jung et al. (U.S. Patent Application Publication No. 2016/0156392) further in view of Ginsburg et al. (U.S. Patent Application Publication No. 2018/0288698)

	Referring to Claims 5 and 12 as applied to Claims 1 and 8 above, Lee et al. as modified disclose the method and wireless terminal, wherein the AP change request frame comprises information (par 80, request).
However, Lee et al. do not disclose in the exact same embodiment information related to existence of a downlink frame buffered in a first AP for STA.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate information related to existence of a downlink frame buffered in a first AP for STA, as taught by Jung et al. in the method and terminal of Lee et al., for the purpose of enabling channel switching (Ginsburg et al., Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to channel switching: 	U.S. Pat. Application Pub. No. 2008/0056211 to Kim et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642